Citation Nr: 0311692	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis with partial 
anosmia, and nose injury with deviated nasal septum.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1985 to February 
1987.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  





REMAND

Following receipt of this matter at the Board, the Board 
undertook development of the claim identified on the title 
page, pursuant to 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The development was 
completed.  Specifically, VA medical examination was ordered 
and ultimately conducted in March 2003.  A report of the 
examination has been added to the record.  In view of the 
recent decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), the 
Board will remand this matter to the RO for further action.

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since supplemental statement 
of the case (SSOC) issued in June 2002.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claim in light of the 
new evidence, including specifically the 
VA examination report dated in March 2003, 
added to the claim since the SSOC was 
issued.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with another SSOC.  That SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




